EXHIBIT A AGREEMENT FOR JOINT FILING OF SCHEDULE 13G The undersigned hereby agree that the Schedule 13G being filed with the Securities and Exchange Commission to report their beneficial ownership of more than 5% of the common shares of Ohio Valley Banc Corp., an Ohio corporation, shall be, and is, filed on behalf of each of the undersigned. OHIO VALLEY BANC CORP. EMPLOYEES' STOCK OWNERSHIP PLAN AND TRUST By:The Ohio Valley Bank Company, Trustee January 27, 2012 By: /s/Richard D. Scott - VP, Trust Date Richard D. Scott - VP, Trust THE OHIO VALLEY BANK COMPANY January 27, 2012 By: /s/Scott W. Shockey - CFO Date Scott W. Shockey - CFO
